Exhibit 10.3

AMENDED AND RESTATED REVOLVING CREDIT NOTE

February 1, 2010

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
jointly and severally promise to pay to BANK OF AMERICA, N.A., a national
banking association, or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrowers under
that certain Amended and Restated Credit Agreement, dated as of February 1, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Loan from the date of such Loan made by the Lender
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Amended and Restated Revolving Credit Note is one of the Revolving Credit
Notes referred to in the Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein. This Amended and Restated Revolving Credit Note is also entitled to the
benefits of any applicable guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Amended and Restated
Revolving Credit Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Amended and Restated Revolving Credit Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Amended and Restated Revolving Credit Note.

This Amended and Restated Revolving Credit Note constitutes a renewal and
restatement of, and replacement and substitution for, that certain Second
Replacement Second Amended and Restated Revolving Credit Note, dated as of
February 27, 2009 in the maximum principal amount of Twenty-Five Million and
00/100 Dollars ($25,000,000.00), executed by Holdings and certain other entities
and made payable to the order of the Lender (the “Prior Note”). The indebtedness
evidenced by the Prior Note is continuing indebtedness evidenced hereby, and
nothing herein shall be deemed to constitute a payment, settlement, or novation
of the Prior Note, or to release or otherwise adversely affect any lien,
mortgage, or security interest securing such indebtedness or any rights of the
Lender against any guarantor, surety, or other party primarily or secondarily
liable for such indebtedness.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

MODUSLINK GLOBAL SOLUTIONS, INC. By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer MODUS MEDIA, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary MODUSLINK CORPORATION By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer MODUSLINK PTS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary SOL HOLDINGS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary

MODUS MEDIA INTERNATIONAL

(IRELAND) LIMITED

By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary



--------------------------------------------------------------------------------

MODUSLINK OPEN CHANNEL

SOLUTIONS, INC.

By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary TECH FOR LESS LLC By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer